(,        ~-
     ' A.o 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page I of!   ·3
                                           UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                            United States of America                                JUDGMENT IN A CRIMINAL CASE
                                                                                    (FOr Offenses Committed On or After November I, 1987)
                                       v.

                               Kevin Jimenez-Reyna                                  Case Number: 3: l 9-mj-21734

                                                                                    Carlos Cristob 1Ruan
                                                                                   Defendant's Attorney


       REGISTRATION NO. 84861298                                                                                      APR %5 .2019
       THE DEFENDANT:
                                                  .                                   cu:RK us DISTRICT COURT
        ~ pleaded guilty to count(s) I 0 f Comp1amt                               a IJTHERN DISTRICT OF CALIFORNIA
        D was found guilty to count(::s)~--~------------1iu,;:;::::::;:::'.::=:::::::'.::::'.::::'.:::J.l~Y~·lJ
               after a plea of not guilty.
               Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
       Title & Section                     Nature of Offense                                                          Count Number(s)
       8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                l

        D The defendant has been found not guilty on count( s)
                                                                                 -------------------
        0 Count(s)                                                                   dismissed on the motion of the United States.
                          -~---------------~


                                                   IMPRISONMENT
              The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
       imprisoned for a term of:

                                       ~    TIME SERVED                          D -------~-days

         ~   Assessment: $10 WAIVED ~ Fine: WAIVED
         ~ Court recommend.S USMS, ICE or DHS or other arresting agency return all property and all documents in
         the defendant's possession at the time of arrest upon their deportation or removal.
         D Court recommends defendant be deported/removed with relative,                           charged in case


             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
        of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
        imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
        United States Attorney of any material change in the defendant's economic circumstances.

                                                                                  Thursday, April 25, 2019
                                                                                  Date oflmposition of Sentence


                                                                                  :Micfiae[]. Seng
                                                                                  HONORABLE MICHAEL J. SENG
                                                                                  UNITED STATES MAGISTRATE JUDGE


        Clerk's Office Copy                                                                                                     3:19-mj-21734
